Justice STEVENS,
with whom Justice BLACKMUN joins, dissenting.
In my opinion it is neither necessary nor advisable to promulgate the foregoing Amendment to Rule 39. During my years of service on the Court, I have not detected any significant burden on the Court, or threat to the integrity of its processes, caused by the filing of frivolous petitions. It is usually much easier to decide that a petition should be denied than to decide whether or not it is frivolous. Moreover, the cost of administering the amended rule will probably exceed any tangible administrative saving. Transcending the clerical interest that supports the rule is the symbolic interest in preserving equal access to the Court for both the rich and the poor. I believe the Court makes a serious mistake when it discounts the importance of that interest. I respectfully dissent.